Title: To Thomas Jefferson from William Vaughan, 4 February 1792
From: Vaughan, William
To: Jefferson, Thomas


          
            Dear Sir
            London Feb 4. 1792
          
          I have through my Brother sent you the second part of a Collection of papers on Naval architecture, which you will please to accept of. From the interest you take in concerns of this nature, both from your situation and inclination, you will find some of them will give you pleasure. A Liberty has been taken with some communications from yourself to a friend, which found its way to the Society, and were read with great satisfaction. These publications though not under the immediate authority of the Society, are collected by some of its leading members, in order to give and invite information from all quarters and countries. America, from converting her Woods into Shipping, has gained an experience in the art of building that even older countries might in many cases avail themselves of with advantage. If similar Societies should be formed with you, I shod. be much obliged to you for your communications on a Subject that promises eventually to encourage the freedom of commerce, and general civilization. I hope it is not a visionary wish to hope that commerce and civilization may banish wars and vulgar prejudices, and leave countries little to do beyond the exchange of wants and the communication of knowledge. I am with respect Sir Your most obedient humble Servant,
          
            Wm. Vaughan
          
        